                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                    4:19MJ3084
                     Plaintiff,                     0:19CR105

      vs.

RODOLFO CORDOVA MAYNEZ
                                                             Magistrate Judge Zwart
                     Defendant.


                                        RULE 5 ORDER

        An Indictment and Warrant (charging document) having been filed in the District of
Minnesota, charging the above-named defendant with (Count 1) 21:841(a)(1), 841(b)(1)(A) and
846 CONSPIRACY TO DISTRIBUTE COCAINE; (Count 2) 21:841(a)(1), and 841(b)(1)(A)
POSSESSION WITH INTENT TO DISTRIBUTE COCAINE; (Count 3) 18:924(c)(1)(A)
POSSESSION OF FIREARMS IN FURTHERANCE OF A DRUG-TRAFFICKING CRIME and
the defendant having been arrested in the District of Nebraska, proceedings to commit
defendant to another district were held in accordance with Fed.R.Cr.P. Rule 5. The defendant
had an initial appearance here in accordance with Fed.R.Cr.P.5 and was informed of the
provisions of Fed.R.Cr.P.20.

       Additionally, defendant

 ☐     Was given an identity hearing and found to be the person named in the
       aforementioned charging document.

 ☒     Waived an identity hearing and admitted that he was the person named in the
       aforementioned charging document.

 ☐     Waived his right to a preliminary examination.

 ☐     Was afforded a preliminary examination in accordance with Fed.R.Cr.P.5.1 and, from
       the evidence it appears that there is probable cause to believe that an offense has
       been committed and that the defendant committed it.

 ☒     The government did move for detention.

 ☐     Knowingly and voluntarily waived a detention hearing in this district and reserved
       his/her right to a detention hearing in the charging district.

 ☒     Was given a detention hearing in this district.
    Accordingly, it is ordered that the defendant is held to answer in the prosecuting district.

☒    Defendant has been unable to obtain release under the Bail Reform Act of 1984, 18
     U.S.C. § 3141 et.seq. and the U.S. Marshal is commanded to take custody of the
     above named defendant and to transport the defendant with a certified copy of this
     order forthwith to the prosecuting district specified above and there deliver the
     defendant to the U.S. Marshal for that district or to some other officer authorized to
     receive the defendant, all proceedings required by Fed.R.Cr.P.40 having been
     completed.

☐    Defendant has been released in accordance with the provisions of the Bail Reform Act
     of 1984, 18 U.S.C. § 3141 et.seq. The defendant is to appear before the district court
     of the prosecuting district at such times and places as may be ordered. All funds, if
     any, deposited on behalf of this defendant with the Clerk of Court pursuant to the Bail
     Reform Act, shall be transferred to the prosecuting district.


    IT IS SO ORDERED.

    DATED: July 11, 2019.




                                                  s/ Cheryl R. Zwart
                                                  U.S. Magistrate Judge
